USCA11 Case: 21-12898      Date Filed: 06/15/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12898
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BYRON WALKER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:93-cr-00123-DMM-4
                   ____________________
USCA11 Case: 21-12898             Date Filed: 06/15/2022         Page: 2 of 7




2                          Opinion of the Court                      21-12898


Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Byron Walker, a federal prisoner proceeding pro se, appeals
the denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act. 1
He argues that the district court abused its discretion because (1) it
didn’t sufficiently consider his medical reasons—including that he
had contracted COVID-19 while suffering from high blood pres-
sure and being advanced in age, (2) it failed to consider his claim of
innocence, and (3) it only considered one 18 U.S.C. § 3553(a) fac-
tor.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911–12 (11th Cir. 2021). Abuse of discretion
review “means that the district court had a range of choice” and
that we “cannot reverse just because we might have come to a dif-
ferent conclusion.” Id. at 912 (quotation marks omitted). A district
court abuses its discretion if it applies an incorrect legal standard,
follows improper procedures in making the determination, or
makes clearly erroneous factual findings. Id. at 911.
      A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-12898          Date Filed: 06/15/2022    Page: 3 of 7




21-12898                Opinion of the Court                        3

statute or rule.” United States v. Puentes, 803 F.3d 597, 605–06
(11th Cir. 2015). A district court may grant a prisoner’s motion for
compassionate release, “after considering the factors set forth in [18
U.S.C. § 3553(a)] to the extent that they are applicable, if it finds
that . . . extraordinary and compelling reasons warrant such a re-
duction . . . and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.” 18
U.S.C. § 3582(c)(1)(A).
        In the context of compassionate release, the statute provides
that:
        [T]he court, upon motion of the Director of the
        [BOP], or upon motion of the defendant after the de-
        fendant has fully exhausted all administrative rights
        to appeal a failure of the [BOP] to bring a motion on
        the defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the defend-
        ant’s facility, whichever is earlier, may reduce the
        term of imprisonment . . . after considering the fac-
        tors set forth in [18 U.S.C.] section 3553(a) to the ex-
        tent that they are applicable, if it finds that—extraor-
        dinary and compelling reasons warrant such a reduc-
        tion.

Id. § 3582(c)(1)(A)(i) (emphasis added).
       Thus, we have held that a district court may reduce a term
of imprisonment, under § 3582(c)(1)(A), “if (1) the § 3553(a) sen-
tencing factors favor doing so, (2) there are extraordinary and com-
pelling reasons for doing so, and . . . (3) doing so wouldn’t endanger
USCA11 Case: 21-12898        Date Filed: 06/15/2022     Page: 4 of 7




4                      Opinion of the Court                21-12898

any person or the community within the meaning of § 1B1.13’s pol-
icy statement.” United States v. Tinker, 14 F.4th 1234, 1237 (11th
Cir. 2021) (per curiam) (quotation marks omitted) (citing 18 U.S.C.
§ 3582(c)(1)(A) and U.S.S.G. § 1B1.13). The district court may con-
sider these factors in any order, and the absence of any of the three
forecloses a sentence reduction. See id. at 1237–38.
         The policy statements applicable to § 3582(c)(1)(A) are
found in § 1B1.13. U.S.S.G. § 1B1.13. The commentary to § 1B1.13
states that extraordinary and compelling reasons exist under any of
the circumstances listed, provided that the court determines that
the defendant is not a danger to the safety of any other person or
to the community, as provided in 18 U.S.C. § 3142(g), and that the
reduction is consistent with the policy statement. See id. § 1B1.13
& cmt. n.1. For example, commentary to § 1B1.13 lists a defend-
ant’s medical condition—to the extent it reflects a terminal illness
or a serious condition substantially diminishing his ability to pro-
vide self-care within the environment of a correctional facility and
from which he is not expected to recover—age, and family circum-
stances as possible “extraordinary and compelling reasons” war-
ranting a sentence reduction. Id. § 1B1.13 cmt. n.1(A)–(C). The
commentary also contains a catch-all provision for “other reasons,”
which provides that a prisoner may be eligible for a sentence re-
duction if “[a]s determined by the Director of the [BOP], there ex-
ists in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the other specific examples
listed. Id. § 1B1.13 cmt. n.1(D).
USCA11 Case: 21-12898         Date Filed: 06/15/2022      Page: 5 of 7




21-12898                Opinion of the Court                          5

        We have held that, following the enactment of the First Step
Act, § 1B1.13 continued to constrain a district court’s ability to eval-
uate whether extraordinary and compelling reasons were present,
and that “Application Note 1(D) [did] not grant discretion to courts
to develop ‘other reasons’ that might justify a reduction in a de-
fendant’s sentence.” United States v. Bryant, 996 F.3d 1243, 1248
(11th Cir.), cert. denied, 142 S. Ct. 583 (2021). We have held that a
district court does not abuse its discretion by denying compassion-
ate release to an inmate with medical conditions that may increase
the risk of death or severe medical complications from COVID-19
where the inmate’s conditions do not fall within the policy state-
ment’s stated medical conditions. See United States v. Giron,
15 F.4th 1343, 1346 (11th Cir. 2021) (holding there was no abuse of
discretion where the district court found no extraordinary and
compelling reasons because the inmate’s “high cholesterol, high
blood pressure, and coronary artery disease were manageable in
prison, despite the existence of the COVID-19 pandemic”).
        In addition to determining whether a movant has offered ex-
traordinary and compelling reasons and whether a reduction or re-
lease would be consistent with the policy statement in § 1B1.13, a
district court must also consider “all applicable” 18 U.S.C. § 3553(a)
factors when it grants or denies a motion for compassionate re-
lease. United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021).
A district court need not articulate its findings and reasonings in
great detail, but, when we consider a § 3582(c)(1)(A)(i) motion, we
“cannot engage in meaningful appellate review and must vacate
USCA11 Case: 21-12898         Date Filed: 06/15/2022     Page: 6 of 7




6                       Opinion of the Court                 21-12898

and remand” if the record does not reflect that the district court
considered the applicable factors. Id. at 1185 (quotation marks
omitted). The court need not address each factor or all of the mit-
igating evidence, and we may affirm a sentence if the district court
considered “a number of” the factors, such as the nature and cir-
cumstances of the offense and the defendant’s history of recidi-
vism. Tinker, 14 F.4th at 1240–41 (quotation marks omitted).
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing: reflecting the seriousness of the offense, promoting re-
spect for the law, providing just punishment, deterring future crim-
inal conduct, protecting the public, and providing the defendant
with any needed training or treatment. 18 U.S.C. § 3553(a). The
§ 3553(a) factors also include the nature and circumstances of the
offense, the defendant’s history and characteristics, the kinds of
sentences available, the Sentencing Guidelines, any pertinent pol-
icy statement, the need to avoid disparate sentences, and the need
to provide restitution to any victims. Id.
       Here, we conclude that the district court did not abuse its
discretion in denying Walker’s motion for a sentence reduction un-
der 18 U.S.C. § 3582(c)(1)(A). First, the district court considered his
medical reasons for release, and his medical records supported a
finding that his medical issues were being managed while incarcer-
ated and that he would recover from his COVID-19 infection. Sec-
ond, the court considered the applicable 18 U.S.C. § 3553(a) fac-
tors—which supported its decision to deny Walker’s motion for
USCA11 Case: 21-12898         Date Filed: 06/15/2022    Page: 7 of 7




21-12898               Opinion of the Court                         7

compassionate release. Finally, innocence does not appear in
§ 1B1.13’s list of reasons, and, therefore, falls outside the district
court’s review of his motion for compassionate release. Accord-
ingly, we affirm.
      AFFIRMED.